Citation Nr: 1004375	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1981 to 
August 1981 and November 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that decision, the RO 
denied service connection for PTSD.  

In June 2008, this claim was remanded by the Board for 
further development.  The appeal has now returned for 
further review by the Board.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, her 
currently diagnosed PTSD was caused, at least in part, by a 
personal assault she suffered while on active duty.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
in this decision constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125 (2009); see also Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in 'combat with the enemy,' as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, the Veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the 
absence of clear and convincing evidence to the contrary, as 
long as the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

However, medical opinions in cases of personal assault for 
PTSD are exceptions to the general rule discussed in Moreau 
that an opinion by a medical professional based on a post-
service examination cannot be used to establish the 
occurrence of a stressor.  See Patton v. West, 12 Vet. App. 
272 (1999); see also 38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 
2006).  Because personal assault is an extremely private and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also 
Patton, 12 Vet. App. at 280; YR v. West, 11 Vet. App. 393, 
398-99 (1998).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).  

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (alleging that the Veteran was kicked down a set 
of stairs by his sergeant).  

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service.  Patton, 12 Vet. 
App. at 280.  The provisions of the Manual are now codified 
at 38 C.F.R. § 3.304(f)(3).  

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and 
harassment.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21- 1MR, Part IV, 
Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 
2005).  

As a consequence, it is important to address and consider 
the applicability, or at least the potential applicability, 
of 38 C.F.R. § 3.304(f)(3) in claims of entitlement to 
service connection for PTSD where the appellant describes 
any type of action or occurrence that could generally be 
described as constituting an 'assault' or 'harassment' 
during service, even if it is unclear whether the appellant 
is actually claiming PTSD based on that alleged assault or 
harassment.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran asserts that her currently diagnosed PTSD is 
related to service.  In May 2006, the Veteran stated that 
she was confined to the base and could not go home.  She 
mentioned that another member of the evacuation hospital 
"lost her mind" and this upset the Veteran.  She stated 
there was a lot of stress due to the movement of her unit 
overseas.  

Additionally, at a January 2007 VA PTSD examination, she 
claimed that she was raped by another soldier at a friend's 
house during service.  Also, in a September 2008 statement, 
the Veteran stated she was raped at knifepoint "by a guy on 
the Army base."  This occurred at the end of November 1990 
while she was at Ft. Polk, Louisiana.  In a longer 
statement, she asserted: "a guy on post [passed] me and then 
ask about another female in barracks I didn't know next 
thing I was at knife point walk to a building where he rape 
me."  She said she reported it and a statement was taken.  
She said she was told to go back to the barracks and someone 
told her they would take care of the situation.  Later, 
after she was discharged, she asked about the report and was 
told no one knew anything about it.  She said she was sent 
home because she was stressed and needed to rest.  While at 
home she received papers in the mail telling her she was 
discharged due to mental illness.  

A February 1991 profile states that the Veteran's medical 
condition was permanent emotional problems and that she did 
not meet the medical fitness standards for retention.  On 
her DD 214 (Certificate or Release of Discharge), the reason 
for discharge was listed as: "Expiration of term of 
service."  A March 1991
report of separation and record of service shows the reason 
for termination was "medically unfit for retention."  A June 
1991 letter from the Inspector General shows that the 
Veteran wrote to ask why she had been discharged.  The 
Inspector General responded that her discharge was the 
result of a medical evaluation board (MEB) and a series of 
interviews where her behavior was described as "overly or 
unusually distraught."  The physician prescribed a profile 
rating of a "4" (out of 5) for emotional problems.  Despite 
repeated attempts, the MEB proceedings could not be obtained 
by the agency of original jurisdiction.  

An October 1997 VA examination shows the Veteran reported 
suicidal ideation by history in 1991.  The examiner found a 
normal mental status examination.  No psychiatric disorder 
or condition was found.  

A September 2004 VA admission record shows the Veteran got 
upset about an argument with supervisor.  She expressed 
thoughts of wanting to kill her supervisor and was 
transferred to VA.  The record states that the Veteran had 
PTSD-like traits and mentioned that she was sexually abused 
as a child by a teenager friend of the family.  The 
diagnosis was major depressive disorder with psychotic 
features and anxiety disorder not otherwise specified.  It 
was also noted that she showed schizoid personality disorder 
traits.  

A January 2005 mental health consultation shows the Veteran 
was described as having a past history of rape in the early 
1970s.  The impression was PTSD and major depressive 
disorder with psychosis.  She was again admitted in March 
2005 after being unable to contract for safety, as shown by 
a mental health care medication management record.  This 
record discusses how an actual diagnosis of major depressive 
disorder with psychotic features is unlikely due to her 
responses on the Miller Forensic Assessment of Symptoms Test 
(MFAST), the nature of her depression (moderate), and late 
age onset.  The March 2005 psychiatric admission assessment 
showed a history of PTSD "which stems from rape during 1970s 
(no details)."  It was noted that MFAST showed exaggerated 
symptoms.  

At the January 2007 VA PTSD examination, the Veteran 
reported a history of childhood sexual abuse; stating that 
one of her brother's friends made her have sex with him 
several times when she was 5 or 6.  She also said that when 
she was in the military at Ft. Chafee, she was raped by 
another soldier.  She needed a ride and they went to the 
club.  On the way home he stopped at a friend's house.  
After they both went inside, he made her have intercourse 
with him.  It occurred one time and she did not report it 
because she felt like it was her fault.  

The examiner commented that the etiology of the PTSD was 
somewhat unclear, stating, "I believe there is a nexus 
between her military sexual assault and her PTSD symptoms 
and I know of no way of attributing a percentage of her PTSD 
related specifically to the sexual assault in the military."  
The examiner found no evidence of a diagnosis of major 
depressive disorder or schizoid traits.  

At a December 2008 VA examination, the Veteran stated that, 
during service, she was forced to have intercourse at 
knifepoint.  She said she was discharged afterwards.  In 
this regard, the Board notes that the Veteran reported being 
raped at the end of November 1990, approximately three 
months prior to her discharge.  

The Board notes that the Veteran's behavior changes during 
and after service may be considered when determining whether 
a personal assault occurred.  In the instant case, the 
December 2008 VA examiner noted that there was no 
documentation specifically indicating that the Veteran 
reported the assault in service, but there is reference to 
the fact that the Veteran was discharged after being 
observed, on several occasions, "distraught."  

The Board observes that the Veteran has not been consistent 
in her description of her in-service personal assault.  
However, the Inspector General's June 1991 letter, March 
1991 report of separation from service, and the February 
2001 profile showing her medical condition as "permanent 
emotional problems" are consistent with the notion that an 
assault occurred in service as the December 2008 examiner 
points out.  

Because this case involves a personal assault, post-service 
examinations can be used to corroborate the occurrence of a 
stressor.  See Patton v. West, 12 Vet. App. at 280 (1999); 
see also 38 C.F.R. § 3.304(f)(3).  Here, based on a review 
of the record, to include the fact that the Veteran was 
discharged after being observed on several occasions as 
distraught, and examination of the Veteran, the December 
2008 examiner opined that the Veteran met the criteria for a 
diagnosis of PTSD related to the sexual assault she 
experienced in service.  Although the Veteran suffered abuse 
prior to active service, the competent and probative 
evidence of record attributes the Veteran's PTSD, at least 
in part, to an assault in service.  Therefore, the evidence 
is at least in equipoise, and the Board resolves all 
reasonable doubt in favor of the Veteran and finds that 
service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.125(a).


ORDER

Service connection for PTSD is granted.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


